Appeal by the defendant from a judgment of the Supreme Court, Kings County (Grajales, J.), rendered July 9, 1987, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). The victims observed the defendant under excellent lighting conditions during the robbery which lasted approximately five minutes. Adding to the reliability of the identification testimony of the victim Carlos Chaca is the fact that he saw the defendant in the vicinity of the robbery scene on three prior occasions, and therefore recognized him during the commission of the crime.
The sentence imposed was well within the statutory bounds and does not warrant modification (see, People v Farrar, 52 NY2d 302; People v Suitte, 90 AD2d 80, 86). Mangano, J. P., Thompson, Brown and Sullivan, JJ., concur.